Citation Nr: 0707467	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-25 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 40 percent rating for chronic 
low back strain with degenerative changes, to include the 
issue of whether the reduction in rating was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from October 1979 to June 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Regional Office (RO) rating decision 
of November 2003, which reduced a 40 percent rating for a 
lower back disability to a 10 percent disability evaluation.  
The veteran presented testimony before the Board in November 
2005; a transcript of that hearing was produced and has been 
included in the claims folder for review.


FINDINGS OF FACT

1.  The veteran was granted a 40 percent rating for chronic 
low back strain with degenerative changes, effective in 
January 1999.  

2.  The RO reduced the veteran's rating to 10 percent, 
effective in February 2004, based on a single examination, 
and which, when considered with other medical evidence of 
record, did not clearly show sustained improvement.


CONCLUSION OF LAW

The reduction of the veteran's disability rating for chronic 
low back strain with degenerative changes from 40 percent to 
10 percent was not warranted by a preponderance of the 
evidence, and the requirements for restoration have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.104, 
Diagnostic Codes 5292 (2003) and 5237 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds there has been sufficient VA compliance with 
the notice and duty to assist provisions of the law for the 
decision reached in this case, and that, in view of the 
outcome discussed below, the deficiencies have not prejudiced 
the outcome.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).

The veteran contends that his 40 percent rating for his lower 
back disability should not have been reduced to a 10 percent 
evaluation.  Because this case involves the reduction of a 
rating, the question is not whether the veteran meets the 
criteria for a 40 percent rating, but, rather, whether the 
reduction in his rating was proper.  See Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 279-80 (1992).  Therefore, it is 
necessary to consider the complete medical history of the 
veteran's condition. See Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

The record reflects that approximately five years after the 
veteran was discharged service connection was awarded for a 
lower back disability.  A 10 percent evaluation was assigned.  
The effective date of that rating was November 13, 1990.  
Five years later, a 20 percent rating was awarded.  The 
effective date of that award was November 20, 1995.  Four 
years after that, a 40 percent disability evaluation was 
assigned; the date of the rating was judged to be January 18, 
1999.  To the Board it appears that over a nine year period 
of time, the veteran's disability went from being slightly 
disabling to moderately disabling to severely disabling.  

In assigning a 40 percent disability evaluation in October 
1999, the RO anchored the veteran's rating via a VA 
examination of the spine that was accomplished in September 
1999.  That examination noted that the veteran complained of 
pain in the lower back radiating to both lower extremities.  
Tenderness and discomfort upon palpation of the lumbar and 
thoracic segments of the spine were noted.  Although the 
veteran's reflexes and back strength were reported as 
"normal", the range of motion measurements indicated much 
diminished ranges of movement.  X-ray films showed bone spurs 
but no narrowing of the disc spaces.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (2006); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

The rating criteria in effect at the time of the assignment 
of the 40 percent rating provided that if there was severe 
limitation of motion of the lumbar segment of the spine, a 40 
percent rating would be assigned.  If there was moderate 
limitation of motion, a 20 percent rating would be awarded, 
and a 10 percent rating would be assigned when there was 
slight limitation of motion.  38 C.F.R. Part 4, Diagnostic 
Code 5292 (1998).  

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" are not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2006).  In evaluating the veteran's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2006).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5292, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.

During the pendency of the veteran's appeal, there have been 
changes to the criteria governing the evaluation of spine 
disabilities.  The VA issued revised regulations concerning 
the sections of the VA Rating Schedule that deal with 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  And VA further revised the rating 
criteria to provide a new General Rating Formula for Diseases 
and Injuries of the Spine.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  Under the new criteria, on its face, the 
veteran's disability would be evaluated pursuant to 38 C.F.R. 
Part 4, Diagnostic 5237 (2006).  

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome. 38 C.F.R. Part 4 (2006). All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria. Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243. A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See Note 
2, General Rating Formula for Disease and Injuries of the 
Spine, 38 C.F.R. § 4.71a (2006).


In 2002, the veteran filed a claim for an increased rating 
for his lower back disability, along with private medical 
records showing occasional treatment for the lower back.  

The veteran was afforded a VA Spine Examination in November 
2002.  According to the examination, the veteran again 
complained of pain extending from the lower back to the lower 
extremities.  He further claimed that his back was weak, 
stiff, and limited in its range of movement.  Upon completion 
of the examination, the doctor wrote that it was the doctor's 
impression that the veteran had a very minimal degree of 
lumbosacral degenerative joint disease.  The doctor opined 
that the veteran's complaints were out of proportion to any 
objective findings.  Additionally, the examiner concluded 
that the examination findings were exaggerated, particularly 
with respect to muscle strength, sensory testing, ability to 
walk, and range of motion testing.  Finally, the doctor 
concluded that the veteran was "over inflating his 
symptoms".  

It is noted that a follow-up examination, in order to 
corroborate the findings obtained in September 1999, was not 
accomplished.  

Based on this evidence, in a November 2003 rating decision, 
the RO reduced the veteran's 40 percent rating for a lower 
back disability to 10 percent, effective February 1, 2004.  

Concerning the veteran's claim for restoration of a 40 
percent rating for his lower back disability, the issue is 
whether the RO was justified, by a preponderance of the 
evidence, in reducing the veteran's rating.  If not, the 
veteran's rating must be restored.  See Brown v. Brown, 5 
Vet. App. 413, 421 (1993).

The veteran's 40 percent rating for a lower back disability 
was in effect for more than five years, and the provisions of 
38 C.F.R. § 3.344 (2006), referring to stabilization of 
disability ratings, must be applied.  See 38 C.F.R. § 
3.344(c) (2006).  The United States Court of Appeals for 
Veterans Claims (Court) has identified "at least four 
specific requirements" applicable to rating reductions in 
that regulation:

(1)  the Board must review "the entire 
record of examinations and the medical - 
industrial history . . . to ascertain 
whether the recent examination is full 
and complete"; 
(2)  "[e]xaminations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction";  
(3)  "[r]atings on account of diseases 
subject to temporary and episodic 
improvement, [. . . ] will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated"; and 
(4)  "[al]though material improvement in 
the physical or mental condition is 
clearly reflected, the rating agency will 
[consider] whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life"

Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 
C.F.R. § 3.344(a)).

Turning to the first of these, the regulation provides:  "It 
is essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history."  38 C.F.R. § 
3.344(a) (2006).  The record indicates that prior to the 
November 2002 exam, the doctor reviewed the veteran's 
electronic medical records.  There is, however, no indication 
that the examiner reviewed the veteran's claims folder which 
contains private medical records.  In essence, the Board 
questions whether the examination as a whole was "full and 
complete" as is required by Green v. Derwinski, 1 Vet. App. 
121 (1991).  

As to the second criterion, "[e]xaminations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction," it is 
the Board's opinion that the November 2002 examination report 
is just as detailed as the September 1999 exam record.  

The third requirement is that ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
While the examiner in November 2002 reported that the 
veteran's disability was only slightly disabling, the veteran 
disputes this interpretation of his history and the then-
current findings.  He contends that he was not over reacting 
to the examination and he was not overcompensating.  He has 
insinuated that if such was the case, his disability 
evaluation would have never been increased from 10 to 20 
percent, let alone 40 percent.  

Moreover, while the private medical records are somewhat 
ambiguous, the veteran's private physician, in records 
stemming from 2001 to 2003, indicated that the veteran's back 
disability was not improving.  Instead, the doctor has 
implied that the condition merely stabilized, but was still 
very disabling to the veteran.  Therefore, without additional 
examination findings that would clear up any ambiguity, the 
Board is not persuaded that the single examination the RO 
obtained in this case clearly shows sustained improvement.

Since the Board finds that the RO has not met its burden of 
showing sustained improvement, the fourth factor, regarding 
whether improvement was demonstrated under the ordinary 
conditions of life, is not for application.

In sum, the RO reduced the veteran's rating, in effect for 
five years, on the basis of a single examination, despite the 
episodic nature of the condition at issue, and the 
questionable adequacy of the examination, even without 
comparison to the prior evaluation resulting in the increase.  
All of these deficiencies could have been resolved by the 
simple expediency of scheduling the veteran for another 
examination, which he requested.  Since the burden is on the 
VA to show that the rating reduction was warranted, and, for 
the reasons discussed above, VA failed to meet this burden, 
the 40 percent rating must be restored.


ORDER

Restoration of a 40 percent rating for a lower back 
disability is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


